Title: To Benjamin Franklin from Jonathan Williams, Jr., 18 March 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and Honored Sir
Nantes March 18. 1778
The Bearers Capt. Dun and Mr. Curlis have lately arrived here from Georgia, and may possibly give you some Information relative to the affairs of our Country.
I beg leave to recommend them to your civilities and am with the greatest Respect most dutifully and affectionately Yours
J Williams J
 
Addressed: A monsieur / Monsieur Franklin / LLD / a / Passy
